UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1PERIOD ENDED JUNE 30, 2011. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 PERIOD FROM TO Commission file number: 0-22187 RENAISSANCE LEARNING, INC. (Exact name of Registrant as specified in its charter) Wisconsin 39-1559474 (State or other jurisdiction of incorporation) (I.R.S. EmployerIdentification No.) 2911 Peach Street P.O. Box 8036 Wisconsin Rapids, Wisconsin (Address of principal executive offices) 54495-8036 (Zip Code) (715) 424-3636 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer oAccelerated filer þNon-accelerated filer o (Do not check if a smaller reporting company)Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at July29, 2011 Common Stock, $0.01 par value RENAISSANCE LEARNING, INC. INDEX TO FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2011 PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements Condensed Consolidated Balance Sheets at June 30, 2011 and December 31, 2010 1 Condensed Consolidated Statements of Income for the Three Months and Six Months Ended June 30, 2011 and 2010 2 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 17 PART II - OTHER INFORMATION Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 5. Other Information 18 Item 6. Exhibits 19 INDEX PART I - FINANCIAL INFORMATION Item 1.Financial Statements RENAISSANCE LEARNING, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (In Thousands, Except Share and Per Share Amounts) June 30, December31, ASSETS Current assets: Cash and cash equivalents $ $ Investment securities Accounts receivable, less allowance of $1,349 and $1,289, respectively Inventories Prepaid expenses Income taxes receivable - Deferred tax asset Other current assets Total current assets Investment securities Property, plant and equipment, net Deferred tax asset Goodwill Other intangibles, net Capitalized software, net 93 Other non-current assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Deferred revenue Payroll and employee benefits Income Taxes Payable - Other current liabilities Total current liabilities Deferred revenue Deferred compensation and other employee benefits Income taxes payable Other noncurrent liabilities Total liabilities Shareholders' equity: Common stock, $.01 par; shares authorized: 150,000,000; issued:34,736,647 shares at June 30, 2011 and December 31, 2010 Additional paid-in capital Retained earnings Treasury stock, at cost: 5,403,221 shares at June 30, 2011;5,451,319 shares at December 31, 2010 ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity ) ) Total liabilities and shareholders' equity $ $ See accompanying notes to condensed consolidated financial statements. 1 INDEX RENAISSANCE LEARNING, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three Months Ended June 30, Six Months Ended June 30, (In Thousands, Except per Share Amounts) Product revenue: Subscription $ Non-subscription Service revenue: Subscription Non-subscription Total revenue $ Cost of sales: Products $ Services Total cost of sales Gross profit Operating expenses: Product development Selling and marketing General and administrative Total operating expenses Operating income Other income, net 30 22 17 Income before taxes Income tax Net income $ Earnings per share: Basic and diluted $ Cash dividends declared per share $ See accompanying notes to condensed consolidated financial statements. 2 INDEX RENAISSANCE LEARNING, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended June 30, (In Thousands) Reconciliation of net income to cash flows from operating activities: Net income $ $ Adjustments to arrive at cash (used) provided by operating activities: Depreciation and amortization Amortization of investment discounts/premiums 58 ) Share-based compensation expense Deferred income taxes ) Change in assets and liabilities: Accounts receivable ) ) Inventories Prepaid expenses Income taxes Accounts payable and other liabilities Deferred revenue ) ) Other 17 ) Net cash (used) provided by operating activities ) Cash flows from investing activities: Purchase of property, plant and equipment ) ) Purchase of investment securities - ) Maturities/sales of investment securities Capitalized software development costs ) - Net proceeds from sale of property 8 3 Net cash provided (used) by investing activities ) Cash flows from financing activities: Proceeds from exercise of stock options - 3 Proceeds from note payable - Excess tax benefits from share-based payment arrangements 27 47 Dividends paid ) ) Purchase of treasury stock ) ) Net cash used by financing activities ) ) Net change in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to condensed consolidated financial statements 3 INDEX RENAISSANCE LEARNING, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. Consolidation The condensed consolidated financial statements include the financial results of Renaissance Learning, Inc. (Renaissance Learning) and our subsidiaries (collectively, the “Company”).All significant intercompany transactions and accounts have been eliminated in consolidation. 2. Basis of Presentation The condensed consolidated financial statements reflect all adjustments (consisting only of normal recurring adjustments) which are, in our opinion, necessary for a fair presentation of the results of the interim periods, and are presented on an unaudited basis. These financial statements should be read in conjunction with the financial information contained in our Annual Report on Form 10-K for the year ended December 31, 2010, as amended, (“2010 Annual Report”), which is on file with the U.S. Securities and Exchange Commission (the “SEC”). The results of operations for the three and six month periods ended June 30, 2011 and 2010 are not necessarily indicative of the results to be expected for the full year. 3. Revenue Recognition Much of our revenue is derived from multiple-element arrangements that contain a bundle of software and related services, and in some cases, hardware, books or other items. Generally, with regard to our multiple element arrangements, we can separate all of the deliverables, substantiate their fair value and treat them as separate units of accounting. Revenue from arrangements that include multiple-elements such as hardware, software and services is allocated between software and related elements as a group; and non-software elements as a group; using the relative selling price of each group.As described in more detail below, we then apply the software specific guidance to the group of software deliverables and apply the other appropriate guidance to the group of non-software deliverables. Software and software-related services are accounted for in accordance with industry specific accounting guidance for software and software related services. Fair value for software elements is determined by vendor specific objective evidence (“VSOE”) which is based on the price we charge for that element when we sell it separately. If we cannot determine the VSOE of any undelivered software element included in a multiple-element arrangement, we defer revenue until all elements are delivered, or until VSOE can be determined for any remaining undelivered elements. Each element’s allocated revenue is recognized when the revenue recognition criteria for that element has been met. Deliverables that do not fall under the industry specific software accounting guidance are accounted for in accordancewith the relevant revenue accounting guidance.Fair value fornon-software elements is generally determined by VSOE. If we cannot determine the VSOE of any non-software element, we use third-party evidence, or our best estimate of selling price to determine fair value.Each element’s allocated revenue is recognized when the revenue recognition criteria for that element has been met. Revenue and cost of revenue from bundled arrangements are allocated between product and services in our consolidated statement of operations. Revenue is allocated as described above. Costs of revenues presented in our consolidated financial statements represent the actual costs of delivering the respective products and services. Product revenue is derived primarily from the sale of educational software and hardware. Subscription-based software sales are recognized as revenue on a straight-line basis over the subscription period, generally twelve months.Revenue from sales of hardware is generally recognized when the product is shipped to the customer. Service revenue is derived primarily from: (i) product support services, (ii) professional development and product training seminars and conferences, (iii) application hosting, (iv) technical services, (v) consulting, and (vi) other remote services.Revenue from professional development and product training seminars and conferences is recognized when the seminar or conference is held.Revenue from other product support services and application hosting is initially recorded as deferred revenue and then recognized as revenue on a straight-line basis over the term of the agreement, typically 12 months.Revenue from software-related technical services, such as installation and data conversion is recognized when the service is completed, which is generally at the start of a new subscription. Consulting and other remote services revenue is recognized as the services are performed or on a straight-line basis over the contractual period. Revenues are recorded net of allowances for estimated returns and concessions.Deferred revenue includes (i) amounts invoiced for products not yet delivered and services not yet performed, and (ii) that portion of support agreements and subscription-based product sales that has not yet been recognized as revenue. 4 INDEX 4. Earnings Per Common Share Basic earnings per common share (“Basic EPS”) is computed by dividing net income by the weighted average number of common shares and participating securities outstanding during the period. Participating securities include unvested restricted stock awards that have a nonforfeitable right to dividends or dividend equivalents. Common shares and participating securities issued or reacquired during the period are weighted for only the portion of the period during which they were outstanding. Diluted earnings per common share (“Diluted EPS”) has been computed based on the weighted average number of common shares and other participating securities outstanding, increased by the number of additional common shares that would have been outstanding if the potentially dilutive stock option shares and non-participating restricted stock awards had been issued. The computation of Diluted EPS does not assume conversion, exercise, or contingent issuance of securities that may have an antidilutive effect on earnings per share (“Antidilutive Securities”).Antidilutive Securities include: (i) stock options with an exercise price greater than the average market price for the period, (ii) non-participating restricted stock awards with a grant price greater than the average market price for the period, (iii) non-participating restricted stock awards with unearned compensation costs attributable to future service which exceed the average market price for the period, and (iv) in a period with a loss, all stock options and non-participating restricted stock awards.For the three months and six months ended June 30, 2011, the number of Antidilutive Securities was 451,156.For the three months and six months ended June 30, 2010, the number of Antidilutive Securities was 593,349. Weighted average shares outstanding and earnings per share: Three Months ended June 30, Six Months ended June 30, Basic weighted average shares outstanding Dilutive effect of non-participating restricted shares Diluted weighted average shares outstanding Earnings per share, basic and diluted $ 5. Comprehensive Income Our comprehensive income includes net income and foreign currency translation adjustments.For the quarters ended June 30, 2011 and 2010, comprehensive income was $5.3 million and $4.3 million, respectively.For the first six months ended June 30, 2011 and 2010, comprehensive income was $10.9 million and $10.1 million, respectively. 6. Goodwill and Other Intangible Assets All of our goodwill is related to the Educational Software and Services segment.Under Generally Accepted Accounting Principles in the United States (“US GAAP”), goodwill is not amortized and we assess goodwill annually, as of December 31, for impairment by applying a fair value-based test. Other intangibles consist of customer relationships related to an acquisition we made in 2005.The customer relationships intangible asset is amortized over its useful life of ten years, on the declining balance method.For the three months ended June 30, 2011and 2010, amortization expense related to the customer relationships intangible was $41,000 and $53,000, respectively.For the six months ended June 30, 2011 and 2010, amortization expense related to the customer relationships intangible was $82,000 and $107,000, respectively. Customer Relationships (In Thousands) June30, 2011 December31, 2010 Gross amount $ $ Accumulated amortization ) ) Net carrying value $ $ 5 INDEX 7. Uncertain Tax Positions During the first quarter of 2010, we settled a state income tax dispute. This resulted in the recognition of $1.1 million in tax benefits related to prior years which had been carried on our balance sheet at December 31, 2009 as non-current income taxes payable. 8. Equity Compensation We value restricted stock awards at the closing market price of our common stock on the date of grant.We granted restricted stock awards for 64,754 units during the six months ended June 30, 2011, and granted restricted stock awards for 52,723 units during the six months ended June 30, 2010.The exercise prices for our stock option grants are equal to the fair market value of our common stock on the date the options were granted.There were no options to purchase our stock granted during the six months ended June 30, 2011and 2010. As of June 30, 2011, the total unearned compensation related to share-based compensation awards, net of estimated forfeitures, was $2.2million, which will be amortized as expense over the weighted average remaining period of 2.6years. For each of the six months ended June 30, 2011 and 2010, total share-based compensation expense was $0.8 million. A summary of restricted stock award activity for the six months ended June 30, 2011 is as follows: Unvested Restricted Stock Awards Units Weighted average grant date fair value Aggregate intrinsic value Balance at January 1, 2011 $ $ Granted Vested ) Forfeitures ) Balance at June 30, 2011 $ $ (1) Calculated at the 12/31/10 closing market price at $11.84 per share (2) Calculated at the 6/30/11 closing maket price at $12.54 per share 9. Fair Value Measurements Certain of our assets and liabilities are reported at fair value in our consolidated financial statements.US GAAP establishes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. As presented in the tables below, this hierarchy consists of three broad levels with level 1 inputs having the highest priority, followed by level 2, and lastly, level 3.Level 1 inputs consist of quoted prices in active markets for identical assets and liabilities.Level 2 inputs are other observable evidence of fair value, such as quoted prices for similar assets and liabilities or other market-corroborated evidence of fair value. Level 3 inputs are unobservable evidence of fair market value, such as a discounted cash flows model or other pricing model. The table below provides fair value measurement information for securities held as of June 30, 2011 and 2010.The carrying values of cash, accounts receivable, and accounts payable (including income taxes payable and accrued expenses), approximated fair value at June 30, 2011 and December 31, 2010. 6 INDEX June 30, 2011 Fair Value Measurements Using Carrying Total Fair Level 1 Level 2 Level 3 (In Thousands) Amount Value Inputs Inputs Inputs Money market funds $ $ $ $
